                             Case 3:19-cv-00251-BJD-JRK Document 1-1 Filed 02/26/19 Page 1 of 10 PageID 10
                                                         Exhibit A to the Complaint
Location: Palm Coast, FL                                                                               IP Address: 97.104.2.170
Total Works Infringed: 161                                                                             ISP: Spectrum
 Work        Hash                                          Site               UTC          Published         CRO App. File    CRO Number
                                                                                                             Date
 1           72D39D6FCA3291E89F512527894D6E1BB64AFEA2      Tushy              01/07/2019   01/06/2019        01/22/2019       PA0002147897
                                                                              16:58:49
 2           01F96CB82ACEC29170323C0531EA071BE9F105C0      Vixen              09/04/2018   09/01/2018        11/01/2018       PA0002143431
                                                                              14:32:06
 3           038457313342B891641BF4CFE6E45AFDEA39A611      Blacked Raw        07/07/2018   07/06/2018        07/26/2018       PA0002112158
                                                                              19:27:54
 4           05F306904D79ED19E81CF768E2754E43978B22DE      Tushy              08/21/2018   08/19/2018        09/05/2018       PA0002134998
                                                                              19:53:01
 5           0643DF6F442844DD750D65EC5EDEF80C28194CC4      Blacked Raw        01/04/2018   01/02/2018        01/26/2018       PA0002101761
                                                                              14:55:53
 6           06476763F9F87009C97896BD8130602597033E4E      Vixen              10/26/2017   05/24/2017        06/22/2017       PA0002039294
                                                                              14:47:15
 7           07A916B0D6CE4571938687BDAF6F1F7F523F45AF      Vixen              12/26/2018   12/25/2018        01/22/2019       PA0002147901
                                                                              14:18:16
 8           0A63D1DC5B920F43372D8DAC44BE198EFF11836C      Tushy              05/17/2017   05/16/2017        06/22/2017       PA0002039300
                                                                              18:34:25
 9           0E0826343231E45254F411ED50B4AF3BA6235148      Blacked Raw        02/03/2018   01/27/2018        03/02/2018       PA0002104873
                                                                              19:53:28
 10          0E477F698231A9D1DF58B96C48070736BBC540E0      Tushy              03/29/2018   03/27/2018        04/17/2018       PA0002116065
                                                                              13:44:09
 11          0ECC72460DE33E6F32631948D7EB05FEC9DFEE3D      Tushy              04/05/2018   04/01/2018        04/17/2018       PA0002116061
                                                                              13:28:47
 12          0F08D80F40ECB7668EF00A2C212CF56288C692BA      Tushy              10/20/2018   10/18/2018        11/25/2018       PA0002136724
                                                                              19:17:26
 13          0F45BB6442A36F52A9E5F4B7ECFA9D461091B278      Vixen              08/14/2018   08/12/2018        09/01/2018       PA0002119680
                                                                              13:54:37
 14          104E11E49D356B7EAD11554CCD4BB61F4C1478B1      Blacked Raw        06/21/2018   06/16/2018        07/14/2018       PA0002128317
                                                                              13:51:22
 15          10B9840D8F01357F54437863D7220676D7DD4EFB      Blacked Raw        10/05/2018   10/04/2018        10/16/2018       PA0002127787
                                                                              19:45:57
 16          12D46F398DE4307A2FA463B08212CA907F49FFEF      Vixen              11/22/2017   11/15/2017        12/04/2017       PA0002098032
                                                                              14:02:47
                  Case 3:19-cv-00251-BJD-JRK Document 1-1 Filed 02/26/19 Page 2 of 10 PageID 11
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     12F7EF0670EDF0908DD4DEE27C9EC2885FEDAF64   Blacked Raw   12/07/2017   12/03/2017   01/04/2018      PA0002097460
                                                                14:56:05
18     169819791140C97C3DB57A96163CD769143C80A6   Vixen         05/22/2018   04/14/2018   06/19/2018      PA0002126645
                                                                21:16:40
19     18233887AA61772490819BE09E3973F9754733B0   Blacked       01/11/2019   01/10/2019   02/01/2019      17380123541
                                                                14:12:58
20     1860223E70921006E49C8968ADC9E86CF94296B6   Blacked       06/11/2018   06/09/2018   07/14/2018      PA0002130453
                                                                22:54:48
21     1A120B83990BF3528AC74D1EFCAABA6665A4CCA6   Blacked       10/09/2017   08/03/2017   08/17/2017      PA0002077671
                                                                15:30:30
22     1BE2E342DCA53325684DD457AB5FAEAEC479D40A   Blacked       11/03/2018   05/30/2018   07/14/2018      PA0002131762
                                                                19:11:07
23     1C8DF431BA4F95863FE4DE7C7530C9327392C74E   Vixen         05/22/2018   01/09/2018   01/15/2018      PA0002070945
                                                                20:32:52
24     1E9E67C9888D2E007336C894B64BCFA187021CA4   Tushy         09/04/2018   09/03/2018   11/01/2018      PA0002143436
                                                                13:50:58
25     21C6870DAAD029093829EE16E4F77A78D58EDBCC   Vixen         10/31/2018   10/21/2018   11/25/2018      PA0002136633
                                                                13:26:22
26     231502D834A134FA633DC300825D191AD90477A4   Vixen         11/21/2018   11/20/2018   12/18/2018      PA0002141925
                                                                19:44:52
27     2B85D15D84E81269B8EBF614E3EE10536452615D   Blacked       09/04/2018   09/02/2018   11/01/2018      PA0002143413
                                                                13:50:16
28     2CB43429526775645D5837FE2C63CFFB1B0D2802   Vixen         01/04/2018   10/31/2017   12/05/2017      PA0002097990
                                                                14:57:45
29     2F6258BB7B48F9EB6A4094405C628E6AC96D898F   Tushy         10/01/2018   09/28/2018   10/16/2018      PA0002127781
                                                                17:34:06
30     2F6E708FD96B33F6F9DEA9C36ABFB8AA490B7000   Vixen         11/19/2018   11/15/2018   12/10/2018      PA0002145829
                                                                15:14:49
31     3004DD6FDD9097700B92FF546BB3F9C6F2D40153   Vixen         10/26/2017   08/22/2017   09/15/2017      PA0002052852
                                                                14:41:58
32     30B497F5A2319BD630E2B8B7877A606B5C41E011   Tushy         07/06/2017   07/05/2017   07/06/2017      PA0002041555
                                                                14:07:44
33     30EA78F6B7CDDF7BE0B42AFE996A05A58A6387E7   Tushy         08/16/2018   08/14/2018   09/01/2018      PA0002119587
                                                                13:18:37
34     317DB1B207087318F41A097D35ED2D21DD0B090E   Vixen         05/30/2017   05/19/2017   06/22/2017      PA0002039287
                                                                15:43:36
                  Case 3:19-cv-00251-BJD-JRK Document 1-1 Filed 02/26/19 Page 3 of 10 PageID 12
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
35     3373B7936E95D9923CFC5BE4859D46BDCE4BF195   Vixen         10/26/2017   06/08/2017   07/07/2017      PA0002070832
                                                                14:47:59
36     337A87F18ACD71687C3733C359197601B44E39FF   Vixen         10/26/2017   05/29/2017   06/22/2017      PA0002039292
                                                                14:51:55
37     345D3FDCD0AB6DD16BE723CFCF7AE5B7B7BDD4E4   Blacked       03/20/2018   03/16/2018   04/12/2018      PA0002091582
                                                                13:19:55
38     347CF8F689AB06EA13B049C0368C55251B95C771   Blacked       03/27/2018   03/26/2018   04/12/2018      PA0002091525
                                                                13:25:03
39     36346CCE2A82509D9853BF001FB7F2F942B52E69   Blacked Raw   07/31/2018   07/26/2018   09/01/2018      PA0002119594
                                                                13:12:55
40     37440CD1F4DD80A2187A58E0C31892DCE01FA6F8   Blacked Raw   10/01/2018   09/29/2018   11/01/2018      PA0002143425
                                                                17:33:55
41     375DED7064A441FA3081BF68C7A9B7B03075360F   Vixen         01/05/2019   01/04/2019   01/22/2019      PA0002147681
                                                                22:54:10
42     3B54DB8474DB960B09A446B1E6CE912B874EF453   Tushy         09/13/2018   09/13/2018   11/01/2018      PA0002143414
                                                                20:14:15
43     3C13DFBCED77087173F8CE7A0B2F077D12A321BD   Vixen         05/22/2018   11/20/2017   01/04/2018      PA0002069354
                                                                21:06:21
44     3FB58C26F2A88B2C84071FDFC4BED925A4041D7B   Tushy         05/16/2018   05/06/2018   06/19/2018      PA0002126449
                                                                13:12:15
45     423038046264574BA54907E992EE95DF1AC8F53C   Blacked       12/18/2017   12/16/2017   01/24/2018      PA0002101762
                                                                18:50:13
46     42FA8D55C449F1B251CBDCA779AF8B82B924AD80   Tushy         11/21/2018   11/21/2018   12/31/2018      17271449573
                                                                19:37:54
47     437B09D5929E8B8C4B71D65237E17C4FE09E5154   Blacked Raw   12/18/2018   12/18/2018   02/01/2019      17380123670
                                                                22:09:57
48     44BBE94637EA1DEE53456986B8D560425E976D22   Blacked Raw   12/13/2017   12/08/2017   01/02/2018      PA0002097423
                                                                23:55:42
49     4670519255EEFD11D8740328CB025AE98351F54C   Vixen         09/01/2018   08/22/2018   09/05/2018      PA0002135676
                                                                13:05:41
50     4B3C7DF81586807F6E0CD282A0187A3DECEAB3EA   Vixen         10/26/2017   07/03/2017   07/07/2017      PA0002070827
                                                                14:53:07
51     4BAFD5ED68B2CF55225D8621D9D2D315ACD25C05   Vixen         10/26/2017   06/23/2017   07/07/2017      PA0002070829
                                                                14:15:08
52     4C753304EC5089B76152213F0A0627BDF2D225FB   Vixen         10/16/2018   10/16/2018   10/28/2018      PA0002130458
                                                                23:14:57
                  Case 3:19-cv-00251-BJD-JRK Document 1-1 Filed 02/26/19 Page 4 of 10 PageID 13
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
53     4CB998506766F8F138B2C5042D4A5355D70B229D   Blacked Raw   04/29/2018   10/24/2017   11/30/2017      PA0002098011
                                                                17:13:07
54     510675EA6DEF96FF22982D11AEA7AEDFC7E7C3D7   Tushy         06/07/2018   06/05/2018   07/14/2018      PA0002128384
                                                                13:14:11
55     5955C785662CE4EC3BC025F530BA0552003C19A3   Tushy         10/03/2017   10/03/2017   10/10/2017      PA0002086147
                                                                19:13:49
56     5AE6AC075C459B5177C69F897DC1016D8EE33F4C   Blacked Raw   08/21/2018   08/20/2018   09/05/2018      PA0002135002
                                                                20:05:15
57     5AF51DFB192EDC29EE56B4E7EC58252FE1545812   Tushy         05/28/2018   05/26/2018   07/14/2018      PA0002128078
                                                                14:12:18
58     5B1F17D1471204648826D120F6E497D42524C839   Vixen         05/22/2018   05/04/2018   06/19/2018      PA0002126680
                                                                21:16:25
59     5B402018F2F4733A2B4DB2A3BC4E03BB3003F0CA   Vixen         06/28/2018   06/28/2018   07/26/2018      PA0002112159
                                                                20:43:26
60     5D9F928A0B3ABCCDCED5FA4D82D5F65F3F3E5FFB   Vixen         10/26/2017   07/28/2017   08/10/2017      PA0002046871
                                                                14:41:31
61     6162F467438A57A3AEAC8E3E428FB87825E42F02   Tushy         10/25/2018   10/23/2018   11/25/2018      PA0002136621
                                                                13:47:40
62     61E47222799DBCF3ABDC038DD772C06128BC4E31   Blacked       10/08/2018   10/07/2018   10/16/2018      PA0002127790
                                                                16:46:45
63     6368304AC758D02EE749428AC3ED172D336AD275   Blacked       12/04/2018   12/01/2018   12/31/2018      17271449423
                                                                21:33:35
64     647CBB9B5DE6126FAEED636760D14FBEDD591607   Blacked Raw   05/03/2018   05/02/2018   06/19/2018      PA0002126647
                                                                13:18:35
65     653D88C557F4EDD4C2054B5C79C84A6652F4AA44   Vixen         10/26/2017   04/19/2017   06/16/2017      PA0002069291
                                                                14:54:35
66     658A17D2507536D2452F647BC98FC6A5A99DE3A4   Tushy         06/30/2018   06/30/2018   07/26/2018      PA0002112157
                                                                21:55:39
67     660F800342D4239CB2D7FBF668B151F1919790FF   Blacked       07/20/2018   07/19/2018   09/05/2018      PA0002135006
                                                                13:04:30
68     6640701B1DDC6C0A424BFD623B41D98E73D11B77   Vixen         10/26/2017   08/07/2017   08/17/2017      PA0002077669
                                                                14:44:18
69     673A29DD856118A485EA6E5D6A9ACEE12CE8929A   Vixen         10/26/2017   04/09/2017   06/05/2017      PA0002052836
                                                                14:53:32
70     68E57FD36AE4595380C8A97676EBB24733C995E0   Blacked       12/13/2018   12/11/2018   01/22/2019      PA0002147907
                                                                20:02:02
                  Case 3:19-cv-00251-BJD-JRK Document 1-1 Filed 02/26/19 Page 5 of 10 PageID 14
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
71     69AC2D8751ABF0FED5C443A1CE77A7C7529B7AC9   Vixen         10/26/2017   05/09/2017   06/22/2017      PA0002039298
                                                                14:50:37
72     6D41CA5F9C880408BA77C88F0DE9A2201AB52E60   Blacked Raw   12/11/2018   12/08/2018   12/18/2018      PA0002141919
                                                                18:13:42
73     6D569BF3342AE682C0689765BFF4D2B7AE182895   Blacked       01/06/2018   01/05/2018   01/15/2018      PA0002099696
                                                                14:06:01
74     716BD92E139BE2039209B3F8C494B7A8356E4774   Blacked Raw   11/21/2018   11/21/2018   12/18/2018      PA0002141915
                                                                19:37:08
75     72F519FE9EED3C466979E55CFEBF253309A8106C   Vixen         09/04/2017   05/14/2017   06/22/2017      PA0002039297
                                                                14:53:47
76     74AFA0FF692549D51C9D21ECD099494AD7A11C4E   Tushy         11/04/2017   11/02/2017   12/05/2017      PA0002098020
                                                                20:03:21
77     76E1521EDE1482222906D3885B22113AABBE4DC0   Blacked Raw   05/15/2018   05/12/2018   05/24/2018      PA0002101380
                                                                14:22:44
78     776929D9C2C8FE37858A964BF843690BCA644FB0   Blacked       11/19/2018   11/16/2018   11/25/2018      PA0002136637
                                                                15:00:24
79     77EF8FC1F90E98775AB927450F9460153D6E0743   Tushy         11/30/2017   11/22/2017   01/04/2018      PA0002069339
                                                                14:10:08
80     795F8FC40CC86742641DA2DE2E54877184532BB7   Blacked       01/20/2018   01/20/2018   03/02/2018      PA0002104876
                                                                23:33:03
81     7D276E9E1CEA48D7D41A96C29DEBB48039BE9996   Blacked Raw   12/13/2017   12/13/2017   01/02/2018      PA0002097434
                                                                23:56:35
82     7D60A817AEA773BA1EA6BCDAA8EADAB470D7FDC9 Tushy           12/04/2018   12/02/2018   12/18/2018      PA0002141917
                                                                21:48:04
83     7E886040275848976B5FBF61D1FABCF9E66472CD   Tushy         04/28/2018   04/26/2018   06/19/2018      PA0002126639
                                                                19:52:34
84     802775D84253946F503F71615C009DA2153719AA   Blacked       08/24/2018   08/23/2018   11/01/2018      PA0002143434
                                                                13:04:34
85     807F407D94E9D91A368B24C5EEA7DBA5FF438450   Vixen         10/26/2017   06/28/2017   07/07/2017      PA0002070828
                                                                14:46:14
86     8410A45F56DF010649E4F3EE50DE08775987255B   Vixen         10/26/2017   04/24/2017   06/15/2017      PA0002037568
                                                                14:52:02
87     846919D9495A4BBAAC6B68024764DCDC8E78D3FD   Blacked       05/28/2018   05/24/2018   07/14/2018      PA0002128376
                                                                14:07:56
88     866ED08FAA30A005479E7691EE82140D1B4C8592   Vixen         12/06/2018   12/05/2018   12/18/2018      PA0002141920
                                                                16:14:30
                  Case 3:19-cv-00251-BJD-JRK Document 1-1 Filed 02/26/19 Page 6 of 10 PageID 15
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
89     87E1EB78BA0C1020BF560F481EB765F2FB0FC8E5   Blacked       06/10/2017   06/04/2017   07/07/2017      PA0002070826
                                                                21:43:49
90     88EF261D93442817EDEEB483C153509F598068D4   Vixen         05/22/2018   03/30/2018   04/17/2018      PA0002116756
                                                                21:09:48
91     8932B3658AB16F76738537941C2020FF3A2A0F43   Blacked Raw   09/25/2018   09/24/2018   11/01/2018      PA0002143418
                                                                13:36:52
92     8CA259425BD02187FC43DEFE7F68A2E4CB10EBFE   Tushy         06/28/2018   03/07/2018   04/17/2018      PA0002116089
                                                                13:21:07
93     8F3EA9828581B037A460D22DED2DBE068DD94BF0   Blacked Raw   06/08/2018   06/06/2018   07/14/2018      PA0002128447
                                                                21:10:23
94     91D61EF629EC40ED7FCD6A2C6A2A7C407DB3E550   Tushy         07/21/2018   07/20/2018   09/05/2018      PA0002134598
                                                                20:15:21
95     9214C78C823D8883D9362DAA8DB3D2A3A75CDD65   Vixen         05/22/2018   05/19/2018   07/14/2018      PA0002128156
                                                                21:16:07
96     9346C2F8A6E29C4B60C84E6579384A985F3474C0   Vixen         01/04/2018   12/10/2017   01/04/2018      PA0002097451
                                                                15:12:17
97     93DF8E65C7293454A61718F8F4805C2BEBFECE1C   Vixen         05/22/2018   04/09/2018   06/19/2018      PA0002126676
                                                                21:11:30
98     942D277E10B9B76CC2BBD34A196CDE043EFB88F1   Blacked Raw   02/17/2018   02/16/2018   03/01/2018      PA0002079185
                                                                21:54:34
99     964F7FB9818D5B3D9698102C987D48FCC993FDF3   Vixen         11/04/2017   10/26/2017   12/04/2017      PA0002098029
                                                                20:03:56
100    9C643ACA38FD9D470613CE49A612A20A07950A43   Vixen         05/22/2018   04/29/2018   06/19/2018      PA0002126677
                                                                21:15:58
101    9E401644BA0258AC31E051EC676B95097D380D72   Vixen         06/11/2018   06/08/2018   07/14/2018      PA0002128445
                                                                23:01:50
102    9F8CFC413DBD418163B5C506BAC7A9580DD8B47C   Vixen         10/26/2017   04/29/2017   06/15/2017      PA0002037568
                                                                14:50:18
103    A0330F47467C04BDAE206B67034054E002C2D3DE   Blacked Raw   08/25/2018   08/25/2018   10/16/2018      PA0002127783
                                                                19:29:58
104    A1D049D475923190FF3A7134A0D2B9F10D62914B   Vixen         10/12/2018   09/26/2018   10/16/2018      PA0002127776
                                                                23:42:26
105    A1DCE8522CD19C6338A6B7B7634672CADE4A1E61   Vixen         11/19/2018   08/07/2018   09/05/2018      PA0002135684
                                                                15:21:21
106    A2C87322636F63116A37FF787A2288CF1B784CC7   Vixen         10/26/2017   09/11/2017   09/15/2017      PA0002052839
                                                                14:38:49
                  Case 3:19-cv-00251-BJD-JRK Document 1-1 Filed 02/26/19 Page 7 of 10 PageID 16
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
107    A62630310E9B12C6ECA5DE42C0B4737F82C500C3   Blacked       07/24/2018   07/24/2018   09/01/2018      PA0002119589
                                                                19:22:30
108    A6B62DAABD1F9184E863880B0BAD31581CD55E78   Blacked Raw   08/11/2018   08/10/2018   09/05/2018      PA0002135668
                                                                21:13:56
109    A6D882E02086B1AB9F9558AAB7B65895EBC319DA   Blacked       08/07/2018   08/03/2018   09/01/2018      PA0002119596
                                                                19:42:03
110    A9129BC499F70432E9D18ECB3DE47BD2E6767FD3   Blacked       10/31/2017   10/27/2017   11/27/2017      PA0002098016
                                                                18:51:59
111    A9ED70EE5C0527DDC912EFFBCA1E09E8771F8A99   Vixen         10/12/2018   10/11/2018   10/28/2018      PA0002130457
                                                                23:53:45
112    A9FF16CDC03C1B6ED730F17446185E2DDDDC0812   Blacked Raw   09/10/2018   09/09/2018   10/16/2018      PA0002127792
                                                                17:02:32
113    ADA225A2E7909E43E664DEADF9D76320BAFA9503   Vixen         10/26/2017   09/01/2017   09/15/2017      PA0002052845
                                                                14:41:31
114    AF7E863345F8B744D2E2741C8A3E376C30BDED5E   Blacked       06/21/2018   06/19/2018   07/14/2018      PA0002130450
                                                                13:50:49
115    AFE69E2BA4D77A89A9E82444A7A4709799A09FEC   Vixen         01/25/2018   01/24/2018   03/02/2018      PA0002104759
                                                                22:32:10
116    B23394C624011A1B56FE489E08DF69C70456C244   Blacked       08/30/2018   08/28/2018   10/16/2018      PA0002127773
                                                                13:21:31
117    B316A7B2BA822FD11A7D2D2733FE8293C9BE17DC   Tushy         06/10/2017   06/05/2017   07/07/2017      PA0002074097
                                                                22:24:20
118    B7219E344A0E7AA2837A800E301C305D85A5DFA7   Blacked       12/28/2017   12/26/2017   01/24/2018      PA0002101758
                                                                14:50:02
119    B809ABE307B30DDFAC6630725306D503A456106F   Vixen         06/04/2018   06/03/2018   07/09/2018      PA0002109331
                                                                16:28:16
120    B8B5E999A94962328D350DA0E80A1725B23D450D   Blacked Raw   12/26/2017   12/23/2017   01/15/2018      PA0002099706
                                                                14:58:51
121    B94B97749DBE7B9883FD15D44503A0EC8711AE6A   Vixen         10/26/2017   08/02/2017   08/17/2017      PA0002077667
                                                                14:52:50
122    BA56E328AE2DBA8A20B327451656293E37FDAE35   Blacked       06/12/2017   05/15/2017   06/22/2017      PA0002039283
                                                                17:40:01
123    BA7D912E9221CC868E5BCB82637D87A57EFBFF7D   Tushy         10/13/2018   10/13/2018   11/01/2018      PA0002143435
                                                                22:10:31
124    BE6A645988861130180F237346543D73557CBD78   Blacked       07/05/2018   07/04/2018   08/07/2018      PA0002131913
                                                                13:13:55
                  Case 3:19-cv-00251-BJD-JRK Document 1-1 Filed 02/26/19 Page 8 of 10 PageID 17
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
125    BE8008843ED020768FA42F16F33458E623A3DF2C   Blacked       11/02/2017   11/01/2017   11/27/2017      PA0002098034
                                                                14:16:29
126    BEBEDA526B0A5B1483877EAFFFD96B8D2A20C617   Vixen         08/03/2018   08/02/2018   09/01/2018      PA0002119574
                                                                14:23:29
127    C0E42D6F2116A50652E4E866102882E3A01D3043   Blacked       11/08/2018   11/06/2018   11/25/2018      PA0002136603
                                                                16:59:41
128    C2D663FC6711796FD69889CB39895E810ADC6938   Blacked Raw   05/15/2018   05/07/2018   06/19/2018      PA0002126670
                                                                14:21:13
129    C2E04255710FAF8378E0EBEDA314D8264450AC68   Vixen         10/26/2017   03/25/2017   06/05/2017      PA0002050771
                                                                14:58:26
130    C5801933E35BCD594B73AAAC656A63F1A5CA8E8B   Blacked       01/11/2018   12/11/2017   01/04/2018      PA0002097429
                                                                14:20:14
131    C59734C1DC4D87F563ABE2D6E371C12FD12FC7D9   Blacked       10/23/2017   10/22/2017   11/21/2017      PA0002063627
                                                                19:31:51
132    C8802B98392F44821E9B0EC53C7CC219C69FBBDE   Blacked Raw   10/25/2018   10/24/2018   11/25/2018      PA0002137640
                                                                13:41:54
133    C8EFA09EF1CAEC72B25969BB84371884337D26B7   Vixen         10/26/2017   07/13/2017   08/10/2017      PA0002046873
                                                                14:41:31
134    CAC82CC7CB850309B37DC063DF809D5569F8FD81   Blacked Raw   06/15/2018   06/11/2018   07/09/2018      PA0002109330
                                                                15:20:36
135    CB52F9845A15DCB4D40F0CDD424990FB14DEC188   Blacked       07/15/2017   07/14/2017   08/11/2017      PA0002046878
                                                                19:41:37
136    CE315F3980DAC046CA03DFCA2610FF663CEC37E7   Tushy         06/11/2018   06/10/2018   07/14/2018      PA0002128387
                                                                23:04:40
137    CFD8561C6C264CCE97E1895E41C6F280B65A0A7E   Blacked       06/15/2017   06/14/2017   07/07/2017      PA0002070824
                                                                13:07:13
138    D0CDFEF96091FAD5F03B65D43130461D34C96006   Blacked       03/03/2018   03/01/2018   04/12/2018      PA0002091580
                                                                02:44:02
139    D2549377C09A6462072771572DED6B1AB16CBD88   Tushy         12/13/2018   12/12/2018   01/22/2019      PA0002147902
                                                                20:05:21
140    D38FC00502EE52D9226C4E967F726F69DE20E2D2   Blacked Raw   06/01/2018   06/01/2018   07/14/2018      PA0002128077
                                                                20:42:31
141    D43DA92C9E2BBF98A101601F87E91B30FE662994   Tushy         03/17/2018   03/17/2018   04/17/2018      PA0002116750
                                                                20:59:56
142    D43EAF2FF1FA2A5C2ACF3F31882CF49FD44BBF88   Vixen         09/07/2018   09/06/2018   11/01/2018      PA0002143433
                                                                13:28:21
                  Case 3:19-cv-00251-BJD-JRK Document 1-1 Filed 02/26/19 Page 9 of 10 PageID 18
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
143    D55C93F64A2350E37B3B9B67E48B010ABC31B924   Blacked Raw   11/19/2018   11/18/2018   12/10/2018      PA0002146476
                                                                15:10:00
144    D7482F1F86CAB09DED16E88AA621D275FECFDBEC   Vixen         12/11/2018   12/10/2018   12/31/2018      17271449813
                                                                18:22:15
145    D7FF2A6B26A8EB9B131FD59C812EAEAE049D7C8C   Vixen         05/22/2018   04/04/2018   04/17/2018      PA0002116740
                                                                21:09:31
146    E13DF1C4B0B6D03FB52E1B5B4A384F331B4EA5C1   Blacked       06/12/2017   06/09/2017   07/07/2017      PA0002070825
                                                                17:43:45
147    E2B2555315C226DF709218EA25A62A589E1ACF32   Vixen         06/15/2018   06/13/2018   07/14/2018      PA0002128389
                                                                15:42:08
148    E5041C007084D5FEDE91975C09ADC0F11F34EBCA   Blacked Raw   11/09/2018   11/08/2018   12/10/2018      PA0002145833
                                                                15:19:57
149    E7037BA476F407A6B0A7AB5C58A69341F30EF6B6   Vixen         08/24/2017   06/18/2017   07/07/2017      PA0002070833
                                                                12:46:40
150    E7935A587AC7DECC78D1C0A9EA60FCA87ADECD97   Vixen         11/12/2018   11/10/2018   11/25/2018      PA0002136725
                                                                16:55:29
151    E8D7D52D43C3BA399DE79B24BB04D25C90126354   Blacked Raw   08/07/2018   08/05/2018   09/01/2018      PA0002119682
                                                                19:44:46
152    E9FBFDCF7F3EDBEF21ABC8520BCF48CAB62C397C   Blacked Raw   02/03/2018   02/01/2018   02/20/2018      PA0002104206
                                                                19:56:30
153    EC3924945850987D7D12FB148DC4FE82F95A01A7   Blacked Raw   10/10/2018   10/09/2018   11/01/2018      PA0002143427
                                                                13:27:14
154    F083D989A3F9F295C74AB8A7B92122E8DAB62C95   Blacked Raw   05/17/2018   05/17/2018   06/19/2018      PA0002126644
                                                                19:49:13
155    F2F941EC25688A92844C63832B4D7F3507776747   Blacked Raw   12/13/2018   12/13/2018   02/01/2019      17380124198
                                                                20:01:47
156    F604198ED5FFEC1C2C6924AEF48CCD5FA13140DB   Blacked Raw   11/06/2017   11/03/2017   12/04/2017      PA0002098024
                                                                18:43:21
157    F6B19DB0FBFCC85C31AAA5D209716B87B53A41AD   Blacked       12/18/2018   12/16/2018   02/01/2019      17380187247
                                                                16:04:17
158    FA2A777850A72DA7937E2D41994B163E743555E0   Blacked Raw   03/29/2018   03/28/2018   04/12/2018      PA0002091513
                                                                20:32:18
159    FB7E3EA3B9E083499E761482A6C6D7DFDB749555   Vixen         12/04/2018   10/06/2018   11/01/2018      PA0002141493
                                                                21:35:51
160    FDD81CFF1817BC22D3A21ED514ED0E622B2D7456   Vixen         11/07/2018   11/05/2018   11/25/2018      PA0002136632
                                                                20:48:26
                 Case 3:19-cv-00251-BJD-JRK Document 1-1 Filed 02/26/19 Page 10 of 10 PageID 19
Work   Hash                                       Site        UTC          Published    CRO App. File   CRO Number
                                                                                        Date
161    FF92E1D8F2B4F2CC8ACD8C21D74F62A04F00A17B   Vixen       07/31/2018   05/24/2018   07/14/2018      PA0002128388
                                                              13:33:20
